Citation Nr: 1746819	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-32 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for vocal cord dysfunction with hoarseness.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for residual disability, to include renal insufficiency and gout, due to Department of Veterans Affairs prescribed medication.

3.  Entitlement to special monthly compensation under 38 U.S.C. § 1114(k) based on complete organic aphonia.

4.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU), prior to October 2, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1974 to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In August 2011, the Veteran and his wife testified before a Veterans Law Judge (VLJ) of the Board at the VA Central Office in Washington DC (Central Office hearing).  A transcript of that hearing is of record.

The case was previously before the Board in December 2011, at which time it was remanded for further evidentiary development.  In July 2013, the case was returned to the Board, at which time, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert regarding the renal insufficiency claim.  That VHA opinion was received in December 2013.  Subsequently, in August 2014, the Board requested clarification of the December 2013 VHA opinion.  Later that month, an addendum VHA opinion was received.  


In February 2015, the Veteran was notified that the VLJ who presided over that his 2011 hearing, and who authored the December 2011 Board decision and the July 2013 VHA opinion request, was no longer employed by the Board.  Accordingly, the Veteran offered testimony concerning the above-listed issues at a Central Office hearing before the undersigned VLJ in December 2015.  See 38 U.S.C. § 7107(c) (2014); 38 C.F.R. §§ 20.700(a), 20.704, 20.707 (2017). 

The case returned to the Board in August 2016, at which time the Board determined that the issue of entitlement to special monthly compensation (SMC) at the (k) rate under 38 U.S.C. § 1114 based on complete organic aphonia had been raised by the record as part and parcel of the evaluation of his service-connected vocal cord dysfunction,.  See August 2016 Board Decision; June 2013 Informal Hearing Presentation (explicitly requesting consideration of SMC at the (k) rate based on the Veteran's "chronic/recurrent flares [of vocal cord dysfunction] that . . . result in an inability to verbally communicate effectively"); December 2015 Board Hearing Transcript (again raising the issue of entitlement to SMC(k).  See also 38 U.S.C. § 1114(k) (2014); 38 C.F.R. § 3.350(a)(6) (2017) ("Complete organic aphonia will be held to exist where there is a disability of the organs of speech which constantly precludes communication by speech.").  See, too, Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC  is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); Bradley v. Peake, 22 Vet. App. 280 (2008) (stating that SMC "benefits are to be accorded when a [V]eteran becomes eligible without need for a separate claim."); Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).  

Additionally, the Board found that the issue of entitlement to a TDIU prior to October 2, 2013 had also been raised as part and parcel of the Veteran's original claim for a higher initial rating for the vocal cord dysfunction.  See August 2016 Board Decision; December 2015 Board Hearing Transcript (testifying that he was forced to stop working at least partially as a result of his of his service-connected vocal cord dysfunction).  See also 38 C.F.R. § 4.16(a) (2017); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Mayhue v. Shinseki, 24 Vet App 273 (2011).  

The Board remanded these claims, as well as the claims for a higher rating for vocal cord dysfunction and for compensation under 38 U.S.C. § 1151 for residual disability, to include renal insufficiency and gout, due to VA prescribed medication, for additional development.  That development having been completed, the case has returned to the Board.  

Unfortunately, for the reasons discussed below, the claim for compensation under 38 U.S.C. § 1151, as well as the issue of entitlement to a TDIU, require still further development.  Those issues are thus addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appellate period, the Veteran's vocal cord dysfunction has been productive of complete organic aphonia manifested by constant inability to speak above a whisper; a constant inability to communicate by speech has not been demonstrated.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 60 percent, and no higher, for vocal cord dysfunction are met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.97, Diagnostic Code 6519 (2017). 

2.  The criteria for special monthly compensation benefits under 38 U.S.C. § 1114(k) for organic aphonia with constant inability to communicate by speech are not satisfied.  38 U.S.C. §§ 1114(k); 5107 (2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102 (2017).  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a rating decision granting service connection with respect to the initial evaluation assigned the disability at issue, VA assesses the level of disability from the effective date of service connection.  Fenderson, 12 Vet. App. at 125; 38 U.S.C. § 5110 (2014); 38 C.F.R. § 3.400 (2017).  

The Veteran is currently in receipt of an initial 10 percent rating for vocal cord dysfunction with hoarseness, effective from October 26, 2007, under 38 C.F.R. § 4.97, Diagnostic Code 6599-6516, which represents an unlisted disease of the throat  evaluated by analogy to chronic laryngitis.  See February 2016 Rating Decision Codesheet.  See also 38 C.F.R. § 4.27 (2017) (providing that unlisted disabilities will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits, with an additional diagnostic code used to identify the basis for the evaluation assigned following a hyphen).  

Under Diagnostic Code 6516, a 10 percent rating is warranted for hoarseness, with inflammation of cords or mucous membrane.  A 30 percent rating is warranted for hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  See 38 C.F.R. § 4.97, Diagnostic Code 6516.

Additionally, Diagnostic Code 6519 provides for a 60 percent evaluation for complete organic aphonia if it results in a constant inability to speak above a whisper.  See 38 C.F.R. § 4.97, Diagnostic Code 6519.  A constant inability to communicate by speech warrants a 100 percent evaluation.  Id.  See also id., Note (directing that incomplete aphonia be evaluated as laryngitis under DC 6516).  

Here, the Board finds that the Veteran's disability picture more nearly approximates the criteria for an initial evaluation of 60 percent, but no higher, under Diagnostic Code 6519 throughout the appellate period.  See 38 C.F.R. § 4.97, Diagnostic Code 6519.  In this regard, in viewing the evidence in the light most favorable to the Veteran, the identified manifestations of his service-connected vocal cord dysfunction result in symptomatology most nearly analogous to complete organic aphonia with constant inability to speak above a whisper.  See id.  

Specifically, VA and private otolaryngology treatment records reflect that the Veteran's service-connected vocal cord dysfunction was manifested by chronic, severe hoarseness with soreness, vocal tract straining, harshness, and "very low fundamental frequency during sustained voicing."  See, e.g., July 2008 VA Ear Nose and Throat (ENT) Surgery Consultation Report (noting that the Veteran has "continued vocal hoarseness," "[v]ocal soreness," "[v]ocal tightness[,] and neck tension"; and reporting that his voice weakens throughout the day and that he experiences difficulty speaking for extended periods of time); November 2008 VA Otolaryngology Attending Note (including a report from the Medical University of South Carolina Department of Otolaryngology noting that that the Veteran has a "very hoarse deep voice which is mildly dysphonic" with a "component of strain" and reporting that diagnostic testing revealed "sluggishness of the right arytenoid suggestive of right superior and recurrent laryngeal nerve paresis"); January 2009 VA ENT Clinic Note (reflecting that the Veteran's chronic, hoarse voice and vocal soreness had shown no improvement and diagnosing right true vocal cord paresis); January 2009 VA Pulmonary Note (reflecting a medical history including right vocal cord paralysis); August 2009 Medical University of South Carolina Department of Otolaryngology Speech Pathology Treatment Report (reflecting that the Veteran's "perceptual voice findings included harshness, low pitch, breathiness, and vocal tract straining"; finding that "acoustic [voice] testing yielded a very low fundamental frequency during sustained voicing (90 Hz)"; and determining that "[a]verage fundamental frequency during contextual speech was also low with a range of 73-370 Hz" and "a marked degree of perturbation in the vocal signal (jitter = 1.8%; Shimmer = 5.6%)"); June 2012 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire (DBQ) (diagnosing chronic laryngitis productive of chronic hoarseness).

Moreover, on VA examination in December 2016, the examining VA physician diagnosed chronic laryngitis and noted symptomatology including "constant/chronic" hoarseness and intermittent inability to speak for up to several minutes occurring at least twice per day.  See December 2016 VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ.  

Accordingly, although the December 2016 VA examiner determined that the Veteran's vocal cord dysfunction resulted in "incomplete organic aphonia," the Board will resolve doubt in the Veteran's favor and find that, in light of the medical evidence of record reflecting vocal cordy dysfunction symptomatology including constant, severe hoarseness with vocal strain, soreness, tightness, very low frequency, and short periods of inability to speak occurring on a daily basis, the evidence more nearly approximates the criteria for an initial 60 percent rating under Diagnostic Code 6519 for the entire appellate period.  See 38 C.F.R. § 4.97, Diagnostic Code 6519.  See also Fenderson, 12 Vet. App. at 126.  See, too, 38 U.S.C. § 5107 (2014); 38 C.F.R. § 3.102 (2017).  

A higher 100 percent evaluation is not assignable, however, because there is no evidence that the Veteran's vocal cord pathology resulted in a sustained inability to communicate by speech at any point during the appellate period.  See 38 C.F.R. § 4.97, Diagnostic Code 6519 (requiring a "constant" inability to communicate by speech for the assignment of the higher 100 percent evaluation).

Furthermore, as the Veteran has not been diagnosed with tuberculous laryngitis, stenosis of the larynx, or had a pharynx injury or a laryngectomy, higher and/or separate evaluations under the additional Diagnostic Codes pertaining to diseases of the throat are not assignable.  See id., Diagnostic Codes 6515 (Laryngitis, tuberculous, active or inactive), 6518 (Laryngectomy, total), 6520 (Larynx, stenosis of, including residuals of laryngeal trauma), and 6521 (Pharynx, injuries to).

Accordingly, the criteria for a rating higher than 60 percent are not satisfied or more nearly approximated at any time.  See 38 C.F.R. § 4.97.  See also 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Regarding the issue of entitlement to SMC at the (k) rate under 38 U.S.C. § 1114 based on complete organic aphonia, the Board notes that SMC is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.  As pertinent to the present claim, SMC at the (k) rate is granted for complete organic aphonia with constant inability to communicate by speech.  See 38 U.S.C. § 1114(k); see also 38 C.F.R. § 3.350(a)(6) ("Complete organic aphonia will be held to exist where there is a disability of the organs of speech which constantly precludes communication by speech.").  

Here, as discussed above, there is no medical or lay evidence indicating that the Veteran has experienced any sustained periods of a complete inability to communicate by speech.  Instead, the Veteran has asserted that his vocal cord dysfunction results in "chronic/recurrent flares that vary in severity, but, nevertheless result in an inability to verbally communicate effectively."  See June 2013 Informal Hearing Presentation.  He additionally reported experiencing flare ups of increased symptomatology following extended periods of speaking during which he "lose[s his] voice" for a period of up to 45 minutes.  See December 2015 Board Hearing Transcript.  

Nevertheless, although the Board has determined that the Veteran's vocal cord disability most closely approximates complete organic aphonia, by the Veteran's own admission, his intermittent flare ups of vocal cord symptoms only preclude speech for a matter of minutes, and do not represent a "constant inability to communicate by speech" as would be required for the assignment of SMC based on complete organic aphonia.  See 38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a)(6).  

Rather, as discussed, the Veteran's speech is affected such that his ability to communicate is analogous to a "constant inability to speak above a whisper."  See 38 C.F.R. § 4.97, Diagnostic Code 6519.  Throughout the appellate period, however, the Veteran has repeatedly demonstrated that he maintained the ability to effectively communicate by speech.  See, e.g., July 2008 VA ENT & Otolaryngology Treatment Records dated in July 2008, November 2008, and January 2009; Medical University of South Carolina Department of Otolaryngology Treatment Records Dated from November 2008 to August 2009; VA Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQs dated in June 2012 and December 2016.  

Accordingly, the criteria for SMC under 38 U.S.C. § 1114(k) are not satisfied, as the evidence of record does not show, and the Veteran does not maintain, that his service-connected vocal cord dysfunction has resulted in a constant inability to communicate by speech.  See 38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a)(6).  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to SMC based on complete organic aphonia must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In sum, for the entire appellate period, the Board finds that the Veteran's service-connected vocal cord dysfunction most nearly approximates the criteria for an initial 60 percent rating, but no higher, under Diagnostic Code 6519 for complete organic aphonia resulting in a constant inability to speak above a whisper.  However, a constant inability to communicate by speech has not been shown at any point during the appellate period.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any additional issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating of 60 percent, but no higher, for vocal cord dysfunction is granted, subject to the laws and regulations governing the payment of VA monetary benefits. 

Entitlement to special monthly compensation under 38 U.S.C. § 1114(k) based on complete organic aphonia is denied.


REMAND

Unfortunately, as indicated in the introduction above, the issues of entitlement to compensation under 38 U.S.C. § 1151 for residual disability, to include renal insufficiency and gout, due to VA prescribed medication, as well as entitlement to a TDIU prior to October 2, 2013 must be remanded yet again.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A(a) (2014); 38 C.F.R. § 3.159(c), (d) (2017).

In the prior August 2016 remand, the Board determined that the VA examination reports and VHA opinions of record were inadequate to decide the issue of entitlement to compensation under 38 U.S.C. § 1151 for residual disability, to include renal insufficiency and gout, due to VA prescribed medication.  See August 2016 Board Decision.  In so doing, the Board emphasized the need for VA examination reports "to discuss the Veteran's pertinent medical history"; "to address the specific medications prescribed for the treatment of his hypertension"; and to include "the names of the particular prescriptions at issue [and] any possible contraindications, side effects, or negative drug interactions."  Id.  As such, the Board determined that "a new examination and opinion [we]re warranted to assist in determining the nature and etiology of the claimed kidney disorder, particularly in terms of its posited relationship with VA prescribed medications, including Diltiazem and Lisinopril."  See id.  The Board thus instructed the RO to "[s]chedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a nephrologist, to determine whether he has any additional disability of the kidneys as the result of VA prescribed medication."  Id.  

Notwithstanding these instructions, the December 2016 VA kidney conditions examination, performed pursuant to the August 2016 remand, was conducted by a VA primary care physician rather than an appropriate specialist.  See December 2016 Kidney Conditions (Nephrology) Disability Benefits Questionnaire.  See also Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); but see Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  And the AOJ did not provide any explanation for the failure to arrange for the VA examination to be conducted by a nephrologist.  Moreover, the opinion provided by the December 2013 VA examiner failed to adequately address the Veteran's prescription history, the specific medications at issue, and/or any possible contraindications, side effects, or negative drug interactions, despite the Board's explicit instruction to do so.  See id.  


In light of the foregoing, the Board finds that there has not been substantial compliance with its August 2016 remand.  See Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. 146-47.  Accordingly, another remand is warranted to reschedule the Veteran for a VA examination by an appropriate specialist for a medical opinion as to whether the Veteran has any additional disability of the kidneys as the result of VA prescribed medication, and whether such disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or, whether such disability was the result of an event not reasonably foreseeable.  See 38 U.S.C. § 1151 (2014); 38 C.F.R. § 3.361 (2017).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Additionally, as noted in the introduction above, a request for a TDIU for the period prior to October 2, 2013 was raised during the appeal of the increased rating for his vocal cord dysfunction, and it thus part of the instant claim.  Rice, 22 Vet. App. 447, 454 (2009).  However, the issue of entitlement to TDIU prior to October 2, 2013 is, in part, dependent on the outcome of the claim of entitlement to compensation under 38 U.S.C. § 1151 for residual disability, to include renal insufficiency and gout due to VA prescribed medication, since any potential grant of the remanded issue could result in a higher overall disability rating during the period at issue.  See 38 C.F.R. § 4.16 (2017); Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  See also October 2013 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) (asserting that his service connected disabilities preclude employment and referring to his Social Security Administration records for evidence of the particular disabilities and their effect on his ability to work); January 2013 Social Security Administration Office of Disability Adjudication and Review Decision (noting the significant occupation effects of the Veteran's gout on his ability to obtain and maintain employment).  Therefore, after the AOJ has completed the additional development requested herein with regard to the remanded claim for compensation under 38 U.S.C. § 1151, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a nephrologist, to determine whether he has any additional disability of the kidneys as the result of VA prescribed medication, and whether such disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or, whether such disability was the result of an event not reasonably foreseeable.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

The examiner should elicit a full history from the Veteran.  All necessary diagnostic testing and evaluation should be performed (i.e. blood testing, magnetic resonance imaging (MRI), computed tomography (CT) scan, ultrasound, etc.) and all clinical findings should be reported in detail.  

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must diagnose and describe in detail all current disorders affecting the Veteran's kidneys.  

As to each disorder identified on examination or diagnosed during the pendency of this claim (i.e. chronic kidney disease, renal insufficiency, renal cysts, gout, etc.) the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that any current kidney condition was either caused or accelerated beyond its natural progression by any VA prescribed medication, including, but not limited to the repeated use of Diltiazem and Lisinopril.

If it is at least as likely as not that the Veteran incurred additional disability as a result of any VA prescribed medication (including Diltiazem and Lisinopril), the VA examiner should also opine, in regard to each disability identified, as to whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable.

In determining whether any additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, the examiner should specifically consider whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

The examiner is advised that, whether the proximate (i.e. direct) cause of a Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, in providing these opinions, the examiner is specifically asked to thoroughly document and discuss the Veteran's complete prescription history, in particular with regard to the dosages and length of treatment of Diltiazem and Lisinopril, and discuss all contraindications, side effects, and/or negative drug interactions.

Further, the examiner is asked to consider and address the following:

*  VA prescription histories reflecting that the Veteran was first prescribed Diltiazem for hypertension in October 1996, and continued taking Diltiazem at varying doses until at least January 2009;

*  VA prescription histories reflecting that the Veteran was first prescribed Lisinopril for hypertension in September 2001, and continued taking Lisinopril until March 2002;

*  VA treatment records reflecting ongoing treatment for renal insufficiency (with signs beginning in 1998) and gout (which was first diagnosed in November 2006);

 
*  The February 2002 VA treatment record reflecting the Veteran's report that a doctor at the Medical University of South Carolina (MUSC) had told him that he had to stop taking antihypertensive hydrochlorothiazide (HCTZ) medication due to the effects on his kidney;

*  The November 2006 VA treatment record reflecting that his primary care physician should consider adjusting his hypertension medications because his medications may be exacerbating his kidney problems; 

*  The May 2007 VA treatment record noting that the etiology of the Veteran's chronic kidney disease was not apparent, but was not likely hypertension because of preserved renal size;

*  The August 2008 VA endocrine examination reflecting the VA examiner's opinion that that it was more likely than not that the Veteran's renal insufficiency  was a problem caused by his hypertension rather than by a specific medication used to treat the hypertension;

*  The November 2009 VA treatment record reflecting the VA pharmacist's determination that the Veteran most likely would need to discontinue antihypertensive thiazide medication in the future, noting an increase in gout flares;

The examiner must provide a comprehensive report, including complete explanations for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions, and including reference to the lay or medical evidence of record, as well as any medical principles or authority, relied upon in forming the opinion.  If unable to provide an opinion without resorting to speculation, the examiner must explain why that is the case.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Next, review the claims file to ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).  In particular, review any VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3.  Finally, after completing the requested development, and any additional notification and/or development that may be warranted, readjudicate all of the remaining claims on appeal, to include entitlement to a TDIU prior to October 2, 2013.  If any of the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


